Citation Nr: 0942865	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  01-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 13, 2000, for 
a grant of service connection for schizophrenia, paranoid 
type, to include based on clear and unmistakable error (CUE) 
in a March 1982 rating decision which denied service 
connection for that disability. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to January 1972 and from September 1974 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural history

The Veteran was originally denied entitlement to service 
connection for paranoid schizophrenia by the RO in a March 
1982 rating decision.  He did not indicate his disagreement 
therewith within one year thereafter. 

In June 2000 the Veteran requested the RO reopen his claim 
for a psychiatric disability on the grounds of new and 
material evidence and that CUE had been committed in the 
March 1982 RO decision.  In the above-mentioned August 2001 
rating decision, the RO granted service connection for 
schizophrenia.  The rating decision also concluded that CUE 
had not been committed in the March 1982 rating decision.  A 
30 percent disability rating was assigned effective June 13, 
2000; the date the Veteran filed his claim.  The Veteran 
appealed the assigned effective date. 

In August 2002, the Veteran presented testimony at a personal 
hearing conducted before a RO Decision Review Officer (DRO).  
A transcript of that hearing has been associated with the 
Veteran's claims folder.

In an October 2004 decision, the Board found that the RO had 
not committed CUE in the 1982 rating decision and affirmed 
the June 13, 2000 effective date.  The Board's decision was 
affirmed by the United States Court of Appeals for Veterans 
Claims (the Court) in a May 2007 Memorandum Decision.  In May 
2008, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that the March 1982 rating 
decision contained CUE and that the Veteran is entitled to an 
earlier effective date as a matter of law.  The case was 
remanded to the Court where it was remanded to the Board with 
instructions to assign an effective date consistent with the 
Federal Circuit's decision. 


FINDINGS OF FACT

1.  The Veteran separated from service in December 1979; he 
did not file a claim for VA compensation for a psychiatric 
disability within 1 year from separation.

2.  The Veteran first filed a claim of entitlement to service 
connection for a psychiatric disability on November 24, 1981.

3.  The United States Court of Appeals for the Federal 
Circuit found that the March 1982 rating decision contained 
CUE.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision wherein the RO denied 
entitlement to service connection for a psychiatric 
disability contained CUE.  38 C.F.R. § 3.105 (2008).

2.  The criteria for an effective date of November 24, 1981 
for the grant of service connection for schizophrenia, 
paranoid type have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155(a), 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an effective date 
earlier than June 13, 2000 for the grant of service 
connection for schizophrenia.  He has claimed that a March 
1982 rating decision which denied service connection for a 
psychiatric disorder contains CUE. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The record indicates that a VCAA notice letter was sent to 
the Veteran regarding his earlier effective date claim in 
February 2004.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA letter or VA's development 
of the claim in light of the fact that the Board is granting 
the Veteran's claim.  Any potential error on the part of VA 
in complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the issue on 
appeal.

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the facts are 
uncontroverted and the outcome of this earlier effective date 
claims depends exclusively on documents which are already 
contained in the Veteran's VA claims folder.  

No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  The 
Veteran has not indicated that there is any outstanding 
evidence relevant to this claim.   

Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

With respect to service connection, the effective date 
generally is the date the claim was filed.  However, if the 
claim is filed within one year after separation from service, 
the effective date is the day following separation from 
service.  See 38 C.F.R. § 3.400(b) (2008). 

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2008).

Factual background

The Board believes that a brief factual background will aid 
in an understanding of its decision.

Service treatment reports reflect that on August 26, 1979, 
the Veteran was hospitalized and admitted to a psychiatric 
ward for possible psychiatric problems.  Three days later he 
was discharged with a diagnosis of an acute psychotic 
episode.  The Veteran was referred for further evaluation and 
diagnosed with paranoid schizophrenia on September 7, 1979.  
The diagnosis stated that the Veteran's mental status seemed 
to be the same as during his August 1979 hospitalization.  In 
a December 1979 certificate of psychiatric evaluation, the 
Veteran was diagnosed with an antisocial personality disorder 
and it was recommended that he be administratively separated 
from the military.  The Veteran was subsequently discharged 
from the United States Army on December 20, 1979. 

Following service the Veteran was hospitalized in September 
and November 1981.  He was diagnosed with paranoid 
schizophrenia and schizoaffective disorder, respectively.  A 
January 1982 VA examination diagnosed the Veteran with 
schizophrenic reaction, paranoid type. 

On November 24, 1981, the Veteran filed a claim seeking 
entitlement to service connection for a psychiatric 
disability.  His claim was denied by the RO in a March 1982 
rating decision on the grounds that the service treatment 
records did not document treatment for a chronic 
neuropsychiatric condition. 

In August 2001, the RO granted service connection for 
paranoid schizophrenia but concluded that the March 1982 
rating decision did not contain CUE.  This decision was 
affirmed by the Board in October 2004 which noted that there 
was no CUE in the 1982 rating decision because "there was no 
etiological opinion linking [schizophrenia] to service."  In 
May 2007, the Court affirmed the Board's decision stating 
that while the VA failed to account for the Veteran's in-
service diagnosis of schizophrenia, the error did not 
necessitate a change in the outcome as the record did not 
contain evidence linking the Veteran's post-service diagnosis 
of schizophrenia with his in-service diagnosis. 

The Federal Circuit Decision

In its May 2008 decision, the Federal Circuit noted that the 
parties did not dispute that the Veteran's schizophrenia is a 
chronic disease as defined under 38 C.F.R. § 3.309(a).  Since 
38 C.F.R. § 3.303(b) "establishes a presumption of service 
connection . . . for a chronic disease which manifests during 
service and then again, at any later date, however remote'" 
the Federal Circuit found that the Board and the Court erred 
by requiring evidence of medial nexus and that the RO 
committed CUE in the March 1982 rating decision by denying 
service connection.  See 38 C.F.R. § 3.105.

In addition, the Federal Circuit observed that even if 
paranoid schizophrenia were not defined as a chronic 
disability, § 3.303(b) also states: "When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  In this case the Veteran was diagnosed with 
schizophrenia during service in 1979 and shortly after 
discharge in 1981. 

Analysis

As noted immediately above, the Federal Circuit has found CUE 
in the March 1982 rating decision.  As such, that 
determination is not final as to the adjudication of the 
claim for service connection for a psychiatric disability.  
38 C.F.R. § 3.105.  In the July 2008 Order, the Court 
instructed the Board to assign an earlier effective date 
consistent with the Federal Circuit's decision.

As discussed in the law and regulations section above, the 
effective date for service connection claims is generally the 
date the claim was filed.  However, if the claim is filed 
within one year after separation from service, the effective 
date is the day following separation from service.  
See 38 C.F.R. § 3.400(b) (2008). 

In this case the Veteran separated from service in December 
1979.  He filed his claim of entitlement to service 
connection for a psychiatric disability on November 24, 1981, 
more than one year after separating from service.  

The Board has carefully reviewed the Veteran's VA claims 
folder but can find no indication of record that there was a 
pending claim of entitlement to service connection prior to 
November 24, 1981.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The Veteran has not pointed to 
any other document or communication to VA which could serve 
as a claim.

Conclusion

In sum, for the reasons and bases expressed above it is the 
Board's decision that an effective date of November 24, 1981 
is warranted for the grant of service connection for paranoid 
schizophrenia.  The appeal is allowed to that extent.


ORDER

An effective date of November 24, 1981 for the award of 
service connection for schizophrenia, paranoid type is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


